DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4, 7, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the transparent supporting member is connected with the light transmitting hole through a transparent first adhesive member”, does not reasonably provide enablement for “an end of the first adhesive member that is close to the flexible display screen is flush with the first surface”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 4: Claim 4 is a dependent claim of claim 1. The limitation of claim 1 defines “the transparent supporting member is connected with the light transmitting hole through a transparent first adhesive member”. Therefore, it is not enable an end of the transparent first adhesive member is close to the flexible display screen is flush with the first surface of the supporting layer.
As to claim 7: Claim 7 is a dependent claim of claim 1. It recites “the second supporting portion is connected with the second surface through a second adhesive member”. According to claim 1, “the transparent supporting member is connected with the light transmitting hole through “a transparent first adhesive member 21” as shown in Figure 2. Therefore, it is not enable to have a second adhesive member for connecting the second supporting portion with the second surface. 
As to claim 19: Claim 19 is a dependent claim of claim 18. The limitation of claim 18 defines “the transparent supporting member is connected with the light transmitting hole through a transparent first adhesive member”. Therefore, it is not enable an end of the transparent first adhesive member is close to the flexible display screen is flush with the first surface of the supporting layer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4, 19: It recites the limitation "an end of the first adhesive member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant might amend claims as ---an end of the transparent first adhesive member--- in order to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, 7-11, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOO et al (US 2018/0151641 A1) in view of He et al (US 2019/0034020 A1) and KE (CN 205540678 U).
As to claim 1: Choo discloses a touch screen (Figs. 1-6, “a touch screen 15”; ¶0040), comprising: 
a flexible display screen (Figs. 1, 5-6, “a flexible display screen 14-19”; ¶0038-0040); 
a supporting layer supporting the flexible display screen (Fig. 1, “a supporting layer 20-21” supporting the flexible display screen; ¶0048), comprising: 
a first surface, connected with a back surface of the flexible display screen (Figs. 1, 5-6, a first surface of the supporting layer 20-21, connected with a back surface of the flexible display screen; ¶0038-0048); 
a second surface opposite to the first surface (Figs. 1, 5-6, a second surface of the supporting layer 20-21 opposite to the first surface; ¶0048); and 
a light transmitting hole communicating the first surface and the second surface (Figs. 1, 5-6, “a light transmitting hole 30” communicating the first surface and the second surface; ¶0049) and 
a transparent supporting member supporting the flexible display screen together with the supporting layer (Figs. 1, 5-6, 15, “a transparent supporting member 22” supporting the flexible display screen together with the supporting layer 20-21; ¶0047), wherein 
the transparent supporting member connected with a side wall of the transparent supporting portion (Fig. 2 shows the transparent supporting member 22 connected with a side wall of the transparent supporting portion 20; ¶0038-0048); and 
the transparent supporting member is at least partially disposed in the light transmitting hole (Fig. 2, the transparent supporting member 22 is at least partially disposed in the light transmitting hole 30);
an end surface of the transparent supporting member that is close to the flexible display screen, to reduce a depression, which form on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed (Figs. 1-6, 11, 15-17, an end surface of the transparent supporting member 22 that is close to the flexible display screen, to reduce a depression, which form on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed; ¶0024-0026, 0038-0048, 0080).
Choo does not expressly disclose the transparent supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface of the supporting layer. However, He teaches a touch screen comprises a display screen; a supporting layer; a transparent supporting member, comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface of the supporting layer (Figs. 31A-31B, a touch screen comprises “a display screen 433a”; “a supporting layer 433b”; “a transparent supporting member 951b, 433c”, comprises “a first supporting portion 951b” and “a second supporting portion 433c” connected with a side wall of the first supporting portion 951b; and the first supporting portion 951b is at least partially disposed in “a light transmitting hole 951a”, and the second supporting portion 433c is connected with the second surface of the supporting layer 433b, wherein the transparent supporting member 951b, 433c is connected with the light transmitting hole 951a; ¶0257-0287, 0835). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choo to implement a transparent supporting member, wherein the transparent supporting member includes a first supporting portion and a second supporting portion, such that the first supporting portion and the second supporting portion connected with a side wall of the first supporting portion; and the first portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface of the supporting layer, an end of the first supporting portion that is closed to the flexible display screen is flush with the first surface of the supporting layer, to reduce a depression, which forms on a display surface of the flexible display screen when the display screen surface corresponding to the light transmitting hole is pressed by finger of user due to the first supporting portion is disposed in the hole of the supporting layer, wherein the transparent supporting member is connected with the light transmitting hole as taught by He. The motivation would have been in order to collectively enhance the fingerprint sensing performance and anti-spoofing feature (He: Abstract).
Choo and He do not expressly disclose the transparent supporting member is connected with the light transmitting hole through a transparent first adhesive member. However, it is well known in the art that two a transparent supporting member is connected with a supporting member through a transparent adhesive member, for example, Ke teaches a display device comprises a supporting member, a transparent supporting member is connected with a light transmitting hole through a transparent adhesive member (Fig. 1, a touch display device comprises “a supporting member 104”, “a transparent supporting member 107” is connected with “a light transmitting hole 110” through “a transparent adhesive member 106”; Abstract, ¶0018). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choo and He to apply a transparent adhesive member for connecting the transparent supporting member with the light transmitting hole, such that the transparent supporting member is connected with the light transmitting hole through a transparent first adhesive member as taught by Ke. The motivation would have been in order to improve the sealability of the whole capacitive touch screen, display color, and has high practical value (Ke: Abstract). 
As to claim 17: Claim 17 is another version claim of claim 1. The combination of the prior arts Choo, He, and Ke disclose a terminal device (Choo: Fig. 1, a terminal device; Abstract; Ke: Fig. 31: a terminal device; Abstract; Ke: Fig. 1, a terminal device; Abstract), comprising 
a touch screen (Choo: Figs. 1-6, a touch screen; ¶0040; He: Fig. 31, a touch screen; Ke: Fig. 1, a touch screen; Abstract) that comprises: 
a flexible display screen (Choo: Figs. 1, 5-6, “a flexible display screen 19”; ¶0040; He: Fig. 31, “a display screen 433a”); 
a supporting layer supporting the flexible display screen (Choo: Fig. 1, 5-6, “a supporting layer 20-21” supporting the flexible display screen; ¶0048; He: Fig. 31, “a supporting layer 433b” supporting the flexible display screen), comprising: 
a first surface, connected with a back surface of the flexible display screen (Choo: Fig. 1 shows a first surface, connected with a back surface of the flexible display screen 19; He: Fig. 31, a first surface, connected with a back surface of the flexible display screen 431); 
a second surface opposite to the first surface (Choo: Fig. 1 shows a second surface opposite to the first surface; He: Fig. 31, a second surface opposite to the first surface); and 
a light transmitting hole communicating the first surface and the second surface (Choo: Figs. 1, 5-6, “a light transmitting hole 30” communicating the first surface and the second surface; ¶0049; He: Fig. 31A, “a light transmitting hole 951a” communicating the first surface and the second surface); and 
a transparent supporting member supporting the flexible display screen together with the supporting layer (Choo: Figs. 1, 5-6, “a transparent supporting member 22-23” supporting the flexible display screen together with the supporting layer 20-21; ¶0047; He: Figs. 31A-31B, “a transparent supporting member 951b, 433c” supporting the flexible display screen together with the supporting layer 433b), wherein
the transparent supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially in the light transmitting hole, and the second supporting portion is connected with the second surface (He: Figs. 31B, the transparent supporting member comprises “a first supporting portion 651b” and “a second supporting portion 433c” connected with a side wall of the first supporting portion 951b; and the first supporting portion 951b is at least partially in the light transmitting hole 951a, and the second supporting portion 433c is connected with the second surface of the supporting layer 433b),
an end surface of the first supporting portion that is close to the flexible display screen is flush with the first surface of the supporting layer, to reduce a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light emitting hole is pressed (He: Fig. 31B, an end surface of the first supporting portion 951b that is close to the flexible display screen 433a is flush with the first surface of the supporting layer 433b, to reduce a depression, which forms on a display surface of the flexible display screen 433a when the display surface corresponding to the light emitting hole is pressed), and
the transparent supporting member is connected with the light transmitting hole through a transparent first adhesive member (He: Fig. 31B, the transparent supporting member 433c is connected with the light transmitting hole 951a through a transparent first adhesive member, wherein the transparent first adhesive member does not shown; Ke: Fig. 1, “a transparent supporting member 107” is connected with “a light transmitting hole 110” through “a transparent first adhesive member 106”. In addition, the same motivation is used as the rejection of claim 17.
As to claims 4, 19: Claims 4, 19 are dependent claims of claims 1 and 17 respectively. The prior art Ke further discloses claim limitation of an end of the first adhesive member that is close to the flexible display screen is flush with the first surface (Fig. 1 shows an end of the first adhesive member 104 that is close to the flexible display screen is flush with the first surface). 
As to claims 5, 20: Claims 5, 20 are dependent claims of claims 1 and 17 respectively. The prior art Choo and Ke further disclose claim limitation of  the transparent supporting member and the supporting layer are integrally formed (Choo: Fig. 5 shows the transparent supporting member 22 and the supporting layer 20-21 are integrally formed; Ke: Fig. 1 shows the transparent supporting member 107 and the supporting layer 104 are integrally formed). In addition, the same motivation is used as the rejection of claim 5.
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts He and Ke further discloses the second supporting portion is connected with the second surface (He: Fig. 31A-31B shows the second supporting portion 433c is connected with the second surface of the supporting layer 433b; Ke: Fig. 1 shows the transparent member is connected with a second surface of the supporting layer 104). In addition, the same motivation is used as the rejection of claim 7.
As to claim 8: Claim 8 is a dependent claim of claim 1. He further discloses the bottom surfaces of both the first supporting portion and the second supporting portion which are away from the second surface of the supporting layer are flush (Fig. 31 shows bottom surfaces of both the first supporting portion 951b and the second supporting portion 433b which are away from the second surface of the supporting layer 433b are flush). In addition, the same motivation is used as the rejection of claim 8.
As to claim 9: Choo does not expressly disclose a first adhesive layer is disposed between the flexible display screen and the supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to the light transmitting hole. However, Choo, in another embodiment, teaches a first adhesive layer is disposed between a flexible display screen and a supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to a light transmitting hole (Fig. 18, “a first adhesive layer 22, 28” is disposed between “a flexible display screen 19” and “a supporting layer 20-21”, and the first adhesive layer comprises “a light transmitting adhesive layer 22” that corresponds to “a light transmitting hole 29”; ¶0046, 0116). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choo to implement a first adhesive layer disposed between the first flexible display screen and the supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to the light transmitting hole as taught by Choo in another embodiment. The motivation would have been in order to bond the supporting layer with the flexible display by using the transparent adhesive (Choo: ¶0116).
As to claim 10: Choo does not expressly disclose a transparent second adhesive layer is disposed between the flexible display screen and the supporting layer. However, Choo, in another embodiment teaches a transparent second adhesive layer is disposed between a flexible display screen and a supporting layer (Fig. 18, “a transparent second adhesive layer 28” is disposed between “a flexible display screen 19” and “a supporting layer 20-21”; ¶0117). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choo to implement a second transparent adhesive between the flexible display screen and the supporting layer as taught by Choo in another embodiment. The motivation would have been in order to bond the fingerprint sensor on the back plate of the flexible display by using the transparent adhesive (Choo: ¶0117).
As to claim 11: Choo discloses further comprising a protective film disposed on a display surface of the flexible display screen which is opposite to the back surface (Fig. 1, “a protective film 11” disposed on a display surface of the flexible display screen which is opposite to the back surface; ¶0038, wherein the substrate 11 represents a protective film). 

Response to Arguments
Applicant’s arguments filed on July 29, 2022 have been considered but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693